United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                              August 15, 2005
                       FOR THE FIFTH CIRCUIT
                       _____________________              Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10215
                       _____________________

UNITED STATES OF AMERICA

                 Plaintiff - Appellee
                  v.
STEVEN O'NEAL
                 Defendant - Appellant



                      ---------------------
      Appeal from the United States District Court for the
               Northern District of Texas, Dallas
                      ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.

     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to district court for re-sentencing in light of the

Supreme Court decision in USA v. Booker is GRANTED.